The Honorable Gilbert Baker State Senator #17 Cooper Lane Conway, AR 72034
Dear Senator Baker:
You have presented the following question for my opinion:
  Would House Bill 2239 of 2003 in it current form (on April 7, 2003), violate any provisions of the U.S. or Arkansas Constitutions or any federal or Arkansas state laws or regulations?
If enacted, House Bill 2239 would require counties1 that participate in a "Continuum of Care coalition" receiving "federal Department of Housing and Urban Development funds" for programs for the homeless to commit in writing to remain in the coalition for the years during which the funds are received. The bill also prohibits counties from participating in more than one coalition at the same time, and permits withdrawal if the other members of the coalition grant written approval. The bill also applies to state agencies and statewide nonprofit organizations that apply for federal Department of Housing and Urban Development Continuum of Care funding.
Response
It is my opinion that House Bill 2239 does not appear on its face to violate any provisions of the U.S. or Arkansas Constitutions. It also does not appear on its face to violate any Arkansas state statutory law. However, because the bill does not specify the particular HUD funds the coalitions may be receiving, I cannot opine definitively as to whether the bill conflicts with the federal law governing that type of federal funding, or whether the applicable federal regulations would require the local entities to make any commitment that would be questionable under the Arkansas Constitution.
The Department of Housing and Urban Development has introduced the concept of "continuum of care" coalitions of local entities whose purpose is to address the needs of the homeless using a comprehensive, coordinated, and strategic approach. Under the "continuum of care" approach, the coalitions provide a wide range of services for the homeless, with a goal of accomplishing a transition to permanent stable housing and maximum self-sufficiency. See HUD's "Guide to Continuum of Care Implementation," www.HUD.gov. A variety of sources of federal funding is available to such coalitions. Id. In order to adequately address the question of the legality of House Bill 2239, it will be necessary to review the federal regulations governing the particular funding that is sought by a coalition. Such regulations must be reviewed to determine whether they have specific requirements concerning participation and withdrawal that either conflict with House Bill 2239, or that would require the participating entities to make commitments that would give rise to questions under the Arkansas Constitution (such as a monetary commitment that must be evaluated under Article 12, § 4 of the Arkansas Constitution). A review of this nature can only be conducted on a case-by-case basis. For this reason, I cannot give a definitive and conclusive opinion concerning the impact of House Bill 2239.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
1 House Bill 2239 is entitled: "An Act Pertaining to the Participation of Cities and Counties in federal Department of Housing and Urban Development Continuum of Care Coalitions; and For Other Purposes." The original version of the bill applied to cities and towns, as well as to counties. It was later amended to apply only to counties. However, the title of the bill was not changed to reflect this amendment.